           Case
             Case
                1:20-cv-05650-KPF-KHP
                   1:20-cv-05650-KPF Document
                                       Document
                                              10 12Filed
                                                      Filed
                                                         11/17/20
                                                            11/17/20Page
                                                                      Page
                                                                         1 of1 1of 1




                                                         U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District of New York
                                                         86 Chambers Street, 3rd floor



MEMO ENDORSED
                                                         New York, NY 10007


                                                         November 17, 2020


     BY ECF

     Honorable Katherine Polk Failla
     United States District Judge
     United States District Court
     40 Foley Square
     New York, New York 10007

                                   Re: Myla Gotay v. Comm’r of Soc. Sec.
                                       20 Civ. 5650 (KPF)
     Dear Judge Failla:

             Pursuant to the schedule in the above-referenced Social Security case, the administrative
     record is due on November 19, 2020. We write respectfully to request, with the consent of
     plaintiff’s counsel, that the time to file the record be extended for 60 days, until January 19,
     2021. The reason for this request is the Social Security Administration needs more time to
     prepare the record due to telecommuting and other workplace changes in response to the
     pandemic. No prior adjournment has been requested in this matter. We appreciate the Court’s
     consideration of this request.

                                                  Respectfully,

                                                  AUDREY STRAUSS
                                                  Acting United States Attorney


                                          By:             s/ Susan D. Baird
                                                  SUSAN D. BAIRD
                                                  Assistant United States Attorney
                                                  tel. (212) 637-2713
                                                  Susan.Baird@usdoj.gov

     cc: Howard D. Olinsky, Esq.
                                                          SO ORDERED.
Application GRANTED.

Dated:      November 17, 2020
            New York, New York

                                                          HON. KATHERINE POLK FAILLA
                                                          UNITED STATES DISTRICT JUDGE
